DOWDELL, J.
In its simple analysis the bill is a creditor’s bill to set aside an alleged fraudulent transfer of the property by an insolvent debtor and for an accounting, and as such contains equity.
It is no objection to the bill that the creditor may have his action at law for money had and received. The bill is authorized under the statute. — Code 1907, § 3739.
The bill is properly filed in the name of the trustee in bankruptcy. As such he stands in the place of the *224creditors, and may recover in any case where the creditors could have recovered.
Money is leviable property, and, when fraudulently disposed of by a debtor corporation, may be reached by creditors by bill in chancery. — Hall v. A. T. I. Co., 143 Ala. 481, 39 South. 285, 2 L. R. A. (N. S.) 130.
Checks draAvn by a debtor corporation, Avhich are paid out of its assets, are equivalent to money, and the proceeds of the checks or the money represented by them may be recovered as property fraudulently trasferred, the same as money. — Hall & Farley, Trustees, v. Henderson, 126 Ala. 449, 485, 486, 28 South. 531, 61 L. R. A. 621, 85 Am. St. Rep. 53; Wolffe v. State, 79 Ala. 206, 58 Am. Rep. 590.
We think the averments of the bill that the payments in question were made “with the intent to hinder, delay, and defraud the creditors of said Conecuh Pine Lumber & Manufacturing Company and Avithout legal and adequate valuable consideration to said Conecuh Pine Lumber & Manufacturing Company for the same” are sufficient as to want of consideration for the said payments in an allegation of fraudulent transfer as to creditors, and render the bill unobjectionable to demurrer in this respect.
The bill, as a creditor’s bill to set aside fraudulent transfers, is not open to the objection of multifariousness, or misjoinder of defendants, in that it joins two or more defendants alleged to be fraudulent grantees in different transfers and transactions. It has often been decided by this court that this may be done. — Hill Bros. v. Moone, 104 Ala. 353, 16 South. 67; Guyton v. Terrell, 132 Ala. 66, 31 South. 83; 5 Mayfield’s Dig. p. 340, § 78; Henderson v. Hall, 134 Ala. 507, 32 South. 840, 63 L. R. A. 673; Wimberly v. Montgomery Fertilizer Co., 132 Ala. 107, 31 South. 524.
*225We find no error in ..the decree appealed from, and it will be affirmed.
Affirmed.
Simpson, Anderson and Denson, JJ., concur.